Citation Nr: 0509993	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  04-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
poliomyelitis.

2.  Entitlement to service connection for residuals of 
poliomyelitis.

3.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) as 
secondary to residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2003 and July 2003 rating decisions by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had been received to reopen the 
claim of service connection for residuals of poliomyelitis.  
However, despite the RO's decision to reopen the claim of 
service connection, the Board must initially consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The appeal as to the issue of entitlement to service 
connection for a psychiatric disorder to include PTSD as 
secondary to residuals of poliomyelitis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In an August 1954 rating decision, the RO denied service 
connection for residuals of poliomyelitis.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's August 1954 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran had post polio with incomplete paralysis of 
the right quadriceps group prior to entering service and that 
disorder permanently increased in severity beyond its natural 
progression during his period of active service.


CONCLUSIONS OF LAW

1.  The RO's August 1954 rating decision  is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's August 1954 rating decision which denied service 
connection for residuals of poliomyelitis; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  Post polio syndrome was aggravated in service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


New and Material Evidence Background

In December 1951, the veteran underwent a pre-induction 
physical.  At that time, it was noted that he had post polio 
with incomplete paralysis of the right quadriceps group.  In 
July 1952, the veteran underwent an induction examination.  
Post polio with incomplete paralysis of the right quadriceps 
group was noted.  Nine days later, on July 26, 1952, the 
veteran was seen for weakness and soreness of the right leg.  
It was noted that he had a history of polio and that his 
right thigh was smaller than his left thigh.  He was 
restricted from prolonged marching.  

On March 22, 1953, the veteran was seen in the dispensary.  
It was noted that the veteran had polio at the age of 10 and 
was in leg braces for a number of years, but had discarded 
them before coming into the Army.  He had considerable 
difficulty in basic training because of the weakness in the 
right leg and had frequent giving way of the right leg with 
resultant falls.  Examination showed some weakness in the 
anterior compartment  muscles in the right thigh.  Leg 
lengths were equal, but he walked with a list to the left 
because his right heel did not reach the ground.  This gave 
him the tendency to scoliosis with convexity to the left.  
The examiner believed that the veteran should be treated with 
a right drop foot brace.  It was noted that the veteran had 
come into the physical therapy clinic daily for very gradual 
quadriceps resistive exercises.  His present profile 
prohibited any training or other strenuous activities of the 
legs which the examiner stated should be strictly honored.  

On March 26, 1953, the veteran underwent an evaluation.  He 
had weakness of the anterior compartment of the right leg and 
quadriceps of the right thigh.  He had a list to the left 
because the heel did not hit the floor.  He had a scoliosis 
convexity to the left.  It was noted that he was to be fitted 
for a right drop foot brace.  He was ordered to have daily 
physical therapy.  

On April 23, 1953, it was noted that the veteran was still 
awaiting his short leg brace for drop foot deformity of the 
right foot.  The examiner stated that he saw no reason why 
the veteran should be separated from service as he should 
have been capable of carrying on office duties as a typist 
with an L-3profile.  On June 9, 1953, it was noted that the 
veteran had not returned to physical therapy thereafter for 
one week.

On January 10 and 12, 1954, the veteran's post polio was 
evaluated.  It was noted that the right shoulder was somewhat 
lower than the left shoulder, there was scoliosis of the back 
of the paralytic type.  The veteran stood with the right hip 
flexed in about 15 degrees of flexion.  He stood on the ball 
of his right foot, keeping the heel to the ground.  There was 
flexion contraction of the right leg.  The right hip appeared 
somewhat fixed.  The right thigh was smaller than the left 
thigh.  There was heel cord shortening contracture on the 
right with the equines of about 15 degrees.  There was some 
thenar atrophy of the upper extremities.  The diagnosis was 
post polio with marked involvement of the lower extremities.  
It was also noted that he had involvement of the upper 
extremities.  

On January 12, 1954, the veteran was placed on physical 
restriction due to his post polio with marked involvement of 
the lower extremities.  It was determined that he should not 
stand for more than 20 minutes at any time and there should 
be minimal marching, walking, or jumping; no physical 
training; and no calisthenics.  

On January 19, 1954, it was noted that the veteran was post 
polio for 9 years.  He was to have stretching to the 
following: hamstrings, back (flex forward), hip flexors and 
heel cords.  He was to have reeducation to the following 
muscles in the supine position: abdominals; psoas, right; 
sartorius, right; tibialis anterior and posterior, right; and 
sternocleidomastoids, bilaterally; in a prone position, the 
following muscles: lower trapezius; rhomboids; and internal 
rotators of the shoulder.  On March 4, 1954, it was noted 
that the veteran received treatment for 23 days..  He was 
instructed to continue the exercises at home and return for 
an occasional check-up at the clinic.  He was discharged.  

On February 1, 1954, the veteran was noted to have atrophy of 
the muscles of the right thigh.  Patellar reflexes were 
absent.  

In an August 1954 rating decision, the RO denied service 
connection for residuals of poliomyelitis.  A notice of 
disagreement was not received within the subsequent one-year 
period.

In a July 1954 letter, a vocational rehabilitation counselor 
indicated that the veteran had sought training.  

In November 2002, correspondence from the veteran was 
received in which he indicated that he wanted to reopen his 
claim of service connection for residuals of poliomyelitis.  

Thereafter, additional evidence was received.  Private 
medical records were received which showed that, in 1990's 
and thereafter, the veteran had suffered falls and was 
treated for residuals of his polio.  In July 1996, it was 
noted that he had post polio syndrome.  

In November 2002, T.H., M.D., indicated that the veteran told 
him that he had contracted polio at age 10.  Nevertheless, he 
was inducted into service and had significant problems during 
basic training.  Dr. H. expressed that he was surprised that 
the military would have accepted the veteran with his polio 
and atrophy of the muscles.  He stated that the muscles that 
the veteran did have were probably overworked and that may 
have hastened his post polio problems.  He was treated for 
current polio residuals.  

Thereafter, lay statements were received which stated that 
the veteran had a severe case of polio as a child and wore 
braces in school and struggled to walk.  He was inducted into 
the military.  Afterwards, the veteran suffered falls and has 
been disabled.  

Also received were periodical articles on polio and post 
polio syndrome and the residuals thereof.  

In a March 2003 electronic mail message, M.D., M.D., stated 
that the veteran might have post polio syndrome.  The 
physician indicated that overtaxing the muscles in such 
individuals injures the nerves more.  Theoretically, extreme 
exercise, as one might have in the service, might make post 
polio worse.  Although there was no definite evidence of 
such.  

In April 2004, he was afforded a VA neurological examination.  
His history was reviewed.  The examiner reviewed the 
periodical articles which were submitted by the veteran.  The 
examiner noted that post-polio syndrome was mentioned in 
1996, but he was unable to locate any documentation so 
specific diagnosis based on clinical judgment or other 
diagnostic evidence by a physician.  The examiner stated that 
in view of the efforts and accommodations made by the 
military for the veteran during service and based on the 
documentation in the medical record, the examiner opined that 
there was no evidence to show that the condition noted to 
exist at the time of entry into active service underwent a 
permanent increase in the level of severity during service or 
as a result of active duty.  In fact, the examiner stated 
that an apparent sincere effort was made to improved the 
condition.  The examiner opined that the veteran's condition 
was unmistakably due to the normal expected outcome.  There 
was no evidence of change in the veteran's condition during 
service.  The examiner noted that there was no new onset of 
symptoms until 1996.  

In May 2004, the veteran was seen by , S.R., M.D., of 
Northern Rockies Neurology.  The veteran reported that he had 
polio when he was 10 which caused weakness in his back 
muscles and his rectus abdominus muscle was completely 
atrophied.  He wore leg braces though junior high school, but 
was able to ambulate without his braces in high school 
despite significant atrophy in his legs as well as weakness.  
He was drafted into the Army for 2 years and was sent to 
basic training.  He was required to complete all of the 
physical activity required of new recruits.  The veteran 
stated that his caused a lot of severe pain in his legs, 
muscles cramps, an increase in weakness, and falls.  The 
veteran related that since the completion of basic training, 
he had had difficulty with worse leg weakness and gait 
instability.  Physical examination was performed.  Dr. R. 
concluded that the veteran had a history of polio which 
affected his back, abdominal musculature, lower extremities, 
and right upper extremity with current ongoing weakness and 
muscle atrophy.  The physician opined that this was 
consistent with post polio syndrome.  She indicated that post 
polio syndrome was characterized by worsening of weakness in 
the muscles previously affected by poliomyelitis infection 
and was typically an exacerbation of dysfunction which 
occurred 25-50 years after the initial infection.  The 
exacerbation of dysfunction resulted from decompensation of 
the chronic denervation and reinnervation process.  The 
remaining motor neurons could no longer maintain axonal 
sprouts and denervation exceeds reinnervation leading to 
progressive weakness.  The incidence of post polio syndrome 
varied from 22 to 68 percent in individuals who had had the 
polio infection.  

Dr. R. opined the following.  From a medical standpoint, 
evidence did show that the right thigh atrophy as compared to 
the left would have existed at the time of entry onto active 
duty in July 1952.  The condition described as "post polio 
incomplete paralysis of right quadriceps group" was a 
residual of the acute polio infection and was considered to 
distinct from post polio syndrome.  The residuals noted at 
the time of entry would not be inseparable from the 
manifestations of post polio syndrome.  Post polio syndrome 
typically occurs 25-50 years after the initial infection.  
The incidence in post polio syndrome varies from 22 to 68 
percent.  Exacerbation of and dysfunction, as a result of 
post-polio syndrome, occurred because of overuse.  The 
condition treated in service, that being leg weakness and 
falling, would not be a separate condition due to acute 
polio.  It would most likely be due to post polio syndrome 
secondary to the overuse of muscles sustained in basic 
training.  She further stated that medical evidence did show 
that the condition noted to exist at the time of entry 
underwent a permanent increase in the level of severity 
during military service.  This was not a temporary flare-up.  
Medical evidence does not support the increase in severity 
during service to be due to normal expected progression of 
the condition known at the time of entry.  Again, she noted 
that post polio syndrome typically occurs 25-50 years after 
the initial infection and not every individual is affected.  
It is based on overuse of muscles and decompensation of the 
chronic denervation/reinnervation process of the motor 
neurons.  As the veteran was between the ages of 22 and 24 
while in service, this would not be the typical time for 
presentation of post polio syndrome unless exposed to overuse 
of muscles in basic training.  

Dr. R. stated that the evidence showed that the condition 
progressed at an abnormally high rate during and after 
service as a direct result of circumstances due to military 
service.  After completing basic training, the veteran had a 
significant increase in leg weakness to the point that he was 
falling.  She opined that based on the evidence and the 
condition noted at the time of entry into active service, it 
was very likely that the post polio syndrome had its initial 
onset during the veteran's period of active military service 
as he had a severe increase in weakness and falling after 
completing basic training.  It was unlikely that this 
occurred during the one year period following the veteran's 
separation from active service.  It was very possible that 
the post polio syndrome had its initial onset as the direct 
result of military service due to overuse in basic training.  
It was unlikely that post-service would be the causative 
factor as the degree to which the veteran worsened plateaued 
and had remained similar since the time of discharge.  In 
addition, the veteran had been employed in a sedentary job 
which would not subject him to muscle overuse.  

In May 2004, the veteran testified at a Travel Board hearing.  
At that time, the veteran testified that he had polio as a 
child.  He indicated that although he should not have been 
admitted into service, he was so admitted.  Therein, his 
polio increased in severity.  He described suffering falls 
and having weakness after basic training.  He indicated that 
his disability increased and did not follow the natural 
progression as he began having complications that should have 
initially occurred much later in life.  The veteran's wife 
testified that other persons were turned down from entering 
service for flatfeet, but the veteran was admitted with 
polio.  

The veteran maintains that he is a professor, holding a PhD. 
Degree in microbiology, infectious diseases, biochemistry, 
and general pathology.  As such, he asserts that he has 
medical expertise.  


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran's polio was not aggravated 
during service.  The August 1954 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
competent evidence that the veteran's polio was aggravated 
during service.  Thus, the additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.  

Evidence submitted since the RO's August 1954 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's August 1954 decision; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

The veteran was not in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  This opinion is not applicable since 
poliomyelitis was noted at entry.  

Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted previously, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227.  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).  

In this case, the induction examination noted that the 
veteran had post polio with incomplete paralysis of the right 
quadriceps group.  Thus, the Board finds that there is clear 
and unmistakable evidence that post polio with incomplete 
paralysis of the right quadriceps group preexisted service.  

In this case, as noted, post polio with incomplete paralysis 
of the right quadriceps group was noted at time of entrance.  
There is clear and unmistakable evidence that there was post 
polio with incomplete paralysis of the right quadriceps group 
prior to service.  However, that evidence is not enough to 
rebut the presumption of aggravation.  

Preexisting post polio with incomplete paralysis of the right 
quadriceps will be considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.

There are medical opinions regarding whether the veteran's 
post polio with incomplete paralysis of the right quadriceps 
increased in severity during service.  

At the outset, the Board observes that during service, the 
veteran completed basic training.  The records reflect that 
the veteran had  considerable difficulty in basic training 
because of the weakness in the right leg and had frequent 
giving way of the right leg with resultant falls.  
Thereafter, he was regularly treated for his polio and 
underwent physical therapy.  He was also placed on 
restriction with regard to his physical activities.  However, 
the Board emphasizes that he did participate in basic 
training, prior to the physical restrictions.  Therefore, to 
the extent that the medical professionals refer to the 
veteran's reaction to basic training, the history of his 
being an active participant therein is accurate.  

In November 2002, Dr. H. indicated that the veteran told him 
that he had contracted polio at age 10.  Nevertheless, he was 
inducted into service and had significant problems during 
basic training.  Dr. H. expressed that he was surprised that 
the military would have accepted the veteran with his polio 
and atrophy of the muscles.  He stated that the muscles that 
the veteran did have were probably overworked and that may 
have hastened his post polio problems.  

With regard to this opinion, Dr. H. used equivocal and 
speculative terminology.  This lessens the probative value of 
the opinion.  

In a March 2003 electronic mail message, Dr. D. stated that 
the veteran might have post polio syndrome.  Overtaxing the 
muscles in such individuals injures the nerves more.  
Theoretically, extreme exercise, as one might have in the 
service, might make post polio worse.  

With regard to this opinion, Dr. D. also used equivocal and 
speculative terminology.  This lessens the probative value of 
the opinion.  

In April 2004, the veteran was afforded a VA neurological 
examination.  His history was reviewed.  The examiner was not 
a neurologist.  The examiner did not specifically conclude 
that the veteran had post polio syndrome or any other 
specific diagnosis.  The examiner opined that in view of the 
efforts and accommodations made by the military for the 
veteran during service and based on the documentation in the 
medical record, there was no evidence to show that the 
condition noted to exist at the time of entry into active 
service underwent a permanent increase in the level of 
severity during service or as a result of active duty.  In 
fact, the examiner stated that an apparent sincere effort was 
made to improved the condition.  The examiner opined that the 
veteran's condition was unmistakably due to the normal 
expected outcomes.  There was no evidence of change in the 
veteran's condition during service.  The examiner noted that 
there was no new onset of symptoms until 1996.  

In May 2004, the veteran was seen by Dr. R., a neurologist.  
Based on the veteran's history and physical examination, Dr. 
R. concluded that the veteran had post polio syndrome.  She 
explained why the current symptoms were indicative of that 
diagnosis.  Dr. R. opined that upon entry into service, the 
veteran had right thigh atrophy.  The condition described as 
"post polio incomplete paralysis of right quadriceps group" 
was a residual of the acute polio infection and was 
considered to distinct from post polio syndrome.  The 
residuals noted at the time of entry would not be inseparable 
from the manifestations of post-polio syndrome.  Exacerbation 
of and dysfunction, as a result of post-polio syndrome, 
occurred because of overuse.  The condition treated in 
service, that being leg weakness and falling, would not be a 
separate condition due to acute polio.  It would most likely 
be due to post-polio syndrome secondary to the overuse of 
muscles sustained in basic training.  She further stated that 
medical evidence did show that the condition noted to exist 
at the time of entry underwent a permanent increase in the 
level of severity during military service and was not due to 
normal expected progression of the condition known at the 
time of entry.  This was not a temporary flare-up.  She 
indicated that post-polio syndrome typically occurs 25-50 
years after the initial infection and not every individual is 
affected.  It is based on overuse of muscles and 
decompensation of the chronic denervation/reinnervation 
process of the motor neurons.  As the veteran was between the 
ages of 22 and 24 while in service, this would not be the 
typical time for presentation of post-polio syndrome unless 
exposed to overuse of muscles in basic training.  Dr. R. 
stated that the evidence showed that the condition progressed 
at an abnormally high rate during and after service as a 
direct result of circumstances due to military service.  
After completing basic training, the veteran had a 
significant increase in leg weakness to the point that he was 
falling.  She opined that based on the evidence and the 
condition noted at the time of entry into active service, it 
was very likely that the post-polio syndrome had its initial 
onset during the veteran's period of active military service 
as he had a severe increase in weakness and falling after 
completing basic training.  It was unlikely that this 
occurred during the one year period following the veteran's 
separation from active service.  It was very possible that 
the post-polio syndrome had its initial onset as the direct 
result of military service due to overuse in basic training.  
It was unlikely that post-service would be the causative 
factor as the degree to which the veteran worsened plateaued 
and had remained similar since the time of discharge.  In 
addition, the veteran had been employed in a sedentary job 
which would not subject him to muscle overuse.  

The Board finds the opinion of Dr. R. to be more probative 
than the opinion of the VA examiner.  Dr. R is a neurologist.  
Dr. R. provided a current diagnosis and the reasons for that 
diagnosis.  Dr. R. fully explained why the veteran's post 
polio underwent a permanent increase in severity during 
service.  She explained the progression of the disease in 
question.  In addition, two other private medical opinions, 
though using equivocal language, generally support her 
conclusions.  Conversely, the VA examiner provided no current 
diagnosis or explanation of the current state of the 
veteran's disease.  Although the examiner discussed the 
veteran being placed on restriction and physical therapy 
during service, he did not adequately address the affects of 
basic training and the fact that the veteran complained of 
symptoms such as falling down during or after that training.  
He addressed the care that the military provided, but that is 
not at issue here.  

The Board attaches significant probative value to the opinion 
of Dr. R.  This opinion is well reasoned, detailed, 
consistent with other evidence of record, and with the 
veteran's history.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner's opinion is less probative as it did not adequately 
address the affect of basic training and was not as detailed 
or thorough as the private opinion.  Also, there insufficient 
information provided as to current diagnosis.  

The private medical opinion establishes that there was an 
increase in disability during service and the increase was 
not due to the natural progress of the preexisting condition.  

Based upon the evidence, the Board cannot conclude that the 
post polio with incomplete paralysis of the right quadriceps 
group did not increase in severity during service.  
Furthermore, the record is not adequate to support a finding 
of natural progression.  


ORDER

Service connection is granted for post polio syndrome.  


REMAND

Following the receipt of the case at the Board, the veteran 
submitted additional medical evidence which bears on his 
claim for service connection for a psychiatric disorder to 
include PTSD as secondary to residuals of poliomyelitis.  
This evidence has not been afforded initial review by the 
agency of original jurisdiction (AOJ).  

The veteran maintains that he has a psychiatric disorder 
which began approximately when he filed his current claim of 
service connection for post polio syndrome.  

In pertinent part, there are 2 private psychiatric reports 
which conflict.  In a February 2003 report, it was determined 
that the veteran had a new onset of major depressive symptoms 
which the veteran reported had come up in the context of his 
service-connected polio disorder.  He described having 
negative experiences during service because of his polio.  
Mental status examination resulted in a diagnosis of major 
depressive disorder, single episode, moderate; rule out PTSD, 
delayed onset.  It was noted that the veteran had a history 
of closed head injuries, anhedonia, and memories of 
humiliation, duress, and physical trauma during service.  

Conversely, a current May 2004 report indicated that the 
veteran had PTSD, but did not explain how the diagnosis met 
DSM-IV criteria.  

In light of the foregoing inconsistencies, the veteran should 
be afforded a VA examination.  The examiner should resolve 
the current nature of the veteran's psychiatric disorder and 
should opine as to whether it is related to his post polio 
syndrome and/or service.  

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim or any other original claim, the 
claim shall be rated based on the evidence of record.  When 
the claimant pursuing an original, reopened or claim for an 
increase without good cause fails to report for examination, 
the claim will be denied.  This Remand serves as notice of 
the regulation.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  Accordingly, this matter is REMANDED 
for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination.  The examiner should 
resolve the current nature of the veteran's 
psychiatric disorder and should opine as to 
whether it is related to his post polio 
syndrome and/or service.  The rationale 
should be provided.  

2.  The AOJ should then readjudicate the 
claim for service connection for a 
psychiatric disorder to include PTSD as 
secondary to residuals of poliomyelitis/post 
polio syndrome.  If the issue remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case which addresses all evidence added since 
the May 2004 supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


